DETAILED ACTION

This office action is in response to the application filed on 11/04/2021.  Claims 1-14 are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) is acknowledged.  
Drawing
The drawing submitted on 11/04/2021 is acknowledged and accepted by the examiner.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 07/13/2022 has been considered by the examiner.
Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claims 1, 3-7 are rejected on the ground of non-statutory obviousness-type double patenting as being unpatentable over claims 4, 5, 6 of US Patent No. 11169553 as indicated below.  
	For Claims 1, 3-7, although the conflicting claims are not identical, they are not patentably distinct from each other, because each claimed limitations of claims of the current application are anticipated by or obvious to the corresponding limitations of claims 4, 5, 6 of the reference patent respectively.  Although the conflicting claims are not identical, they are not patentably distinct from each other because the pending claims merely restate the patented claims in reworded form.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action: 
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3-8, 10-14 are rejected under 35 U.S.C. 102(a)(1) and/or (a)(2) as being anticipated by Stich et al. (US Patent or PG Pub. No. 5602462, hereinafter ‘462).
Claim 1, ‘462 teaches an isolation transformer boost system (e.g.,  UPS 10 has the pair of transformer coils providing a buck boost winding; figures 1 and 2; column 5, line 65- column 6, line 42), the system comprising: 
a power supply (e.g., ac inputs 11 provide power; figures 1 and 2; column 5, line 65- column 6, line 42); and 
an isolation transformer (e.g., main transformer 27 is configured in UPS to provide isolation; figures 1 and 2; column 6, lines 8-36) including 
a primary winding electrically connected to the power supply (primary winding 27; figures 1 and 2; column 7, line 55- column 8, line 52), 
a secondary winding (e.g., secondary winding 31; figures 1 and 2; column 7, line 55- column 8, line 52), 
a first voltage tap (e.g., five main taps, 25A-25E; figures 1 and 2; column 7, line 55- column 8, line 52), and 
a second voltage tap (e.g., five main taps, 25A-25E; figures 1 and 2; column 7, line 55- column 8, line 65); 
wherein the isolation transformer is configured to, in response to a command from an electronic processor (e.g., controller 38 may be a microprocessor 100 which controls the UPS; figures 1 and 2; column 6, line 64- column 7, line 14; column 7, line 55- column 8, line 65), disconnect a connection from the first voltage tap and establish a second connection from the second voltage tap (e.g., the microprocessor 100 may provide control for the taps, switching between which taps are used to provide a control of the voltage outlet, switching between taps as needed; figures 1 and 2; column 7, line 45- column 8, line 65).
wherein the command is based on an electrical characteristic measurement of the power supply exceeding an upper limit threshold for a predetermined period of time (e.g., a tap change may be requested by the voltage exceeding the upper limit for 4 cycles; figure 1-3; column 10, line 10- column 11, line 18).
Claim 3, ‘462 teaches the limitations of claim 1 as discussed above.  It further teaches that wherein the first voltage tap and the second voltage tap are electrically connected between the primary winding and the power supply (five main taps, 25A-25E between ac inputs 11 and primary winding 27; figures 1 and 2; column 7, line 55- column 8, line 65).
Claim 4, ‘462 teaches the limitations of claim 1 as discussed above.  It further teaches that wherein the predetermined threshold is at least one selected from the group consisting of 190 V, 195 V, 200 V, 205 V, 210 V, 215 V, and 220 V (the nominal output is 200 volts with a window from about 195.5-204.5 V, while a preferred limit may be at about +-3%, thus including about 195 V and 205 V; figures 1-3; column 7, line 55- column 8, line 65; column 10, line 10- column 11, line 18).
Claim 5, ‘462 teaches the limitations of claim 1 as discussed above.  It further teaches that wherein the isolation transformer is further configured to, in response to a second command from the electronic processor, disconnect the second connection between the first voltage tap and the power supply (e.g., the processor 100 compares the measured voltage to a regulation limit and changes to taps to maintain the output in the desired range between a lower limit 70 and upper limit 76; figures 1-3; column 7, line 55- column 8, line 65; column 10, line 10- column 11, line 18).
Claim 6, ‘462 teaches the limitations of claim 5 as discussed above.  It further teaches that wherein the second command is based on an electrical characteristic measurement of the power supply being less than a predetermined threshold (e.g., the processor 100 compares the measured voltage to a regulation limit and changes to taps to maintain the output in the desired range between a lower limit 70 and upper limit 76; figures 1-3; column 7, line 55- column 8, line 65; column 10, line 10- column 11, line 18).
Claim 7, ‘462 teaches the limitations of claim 6 as discussed above.  It further teaches that wherein the predetermined threshold is at least one selected from a group consisting of 190 V, 195 V, 200 V, 205 V, 210 V, 215 V, and 220 V  (e.g., the nominal output is 200 volts with a window from about 195.5-204.5 V, while a preferred limit may be at about +-3%, thus including about 195 V and 205 V; figures 1-3; column 7, line 55- column 8, line 65; column 10, line 10- column 11, line 18).
For method claims 8, 10-14, note that under MPEP 2112.02, the principles of inherency, if a prior art device, in its normal and usual operation, would necessarily perform the method claimed, then the method claimed will be considered to be anticipated by the prior art device. When the prior art device is the same as a device described in the specification for carrying out the claimed method, it can be assumed the device will inherently perform the claimed process. In re King, 801 F.2d 1324, 231 USPQ 136 (Fed. Cir. 1986). Therefore the previous rejections based on the apparatus will not be repeated.
Claims 1-2, 8-9 are rejected under 35 U.S.C. 102(a)(1) and/or (a)(2) as being anticipated by Stich et al. (US Patent or PG Pub. No. 5825164, hereinafter ‘164).
Claim 1, ‘164 teaches an isolation transformer boost system (e.g., see figures 1-9), the system comprising: 
a power supply (14); and 
an isolation transformer (e.g., 10 or T1) including 
a primary winding (e.g., 12) electrically connected to the power supply (e.g., see Fig. 1-2), 
a secondary winding (e.g., e.g., 16, 18, see Fig. 1-2), 
a first voltage tap (e.g., first tap of R1 and R2, see Fig. 1), and 
a second voltage tap (e.g., the second tap of R1 and R2, see Fig. 1); 
wherein the isolation transformer is configured to, in response to a command from an electronic processor (e.g., controller , see col. 3 lines 6-22, Fig. 4-9), disconnect a connection from the first voltage tap and establish a second connection from the second voltage tap (e.g., see col. 5 lines 3-32, Fig. 2C, 3).
wherein the command is based on an electrical characteristic measurement of the power supply exceeding an upper limit threshold for a predetermined period of time (e.g., the upper/lower threshold delay circuits and the relay change delay circuits, see col. 6 line 6-col. 8 line 57, Fig. 5, 6).
Claim 2, ‘164 teaches the limitations of claim 1 as discussed above.  It further teaches that wherein the first voltage tap and the second voltage tap are electrically connected between the secondary winding and an output (e.g., the voltage across 20, 22, 24, 26, 32, see Fig. 1).
For method claims 8-9, note that under MPEP 2112.02, the principles of inherency, if a prior art device, in its normal and usual operation, would necessarily perform the method claimed, then the method claimed will be considered to be anticipated by the prior art device. When the prior art device is the same as a device described in the specification for carrying out the claimed method, it can be assumed the device will inherently perform the claimed process. In re King, 801 F.2d 1324, 231 USPQ 136 (Fed. Cir. 1986). Therefore the previous rejections based on the apparatus will not be repeated.
Examiner's Note:
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Examiner has cited particular columns and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.
In the case of amending the claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jue Zhang whose telephone number is (571) 270-1263.  The examiner can normally be reached on M-TH 8:00-5:00PM EST, Other F 8:00AM-4:00PM EST
 If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Lewis can be reached on 571-272-1838.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JUE ZHANG/
Primary Examiner, Art Unit 2838